Interim Decision *1584
r-

MATTER OF VICANOVA-GONZALEZ

Iii Deportation Proceedings
A-12016344'
Deckled by Board May 10, 1000

(1) Since the term "business" as used in section 101(a) (15)•(B) of the Immigration and Nationality Act does not include local employment or labor for
hire, a nonimmigrant visitor for business 'rho secured a social security number and unauthorized employment on. a 40-hour per week basis as a construction worker, which employment is not of a temporary nature, is deportable
under section 241(a) (9) of the Act for failure to comply with the conditions
of his status.

(2) Where respondent's section 245 adjustment of status, granted in 1960 'upon
approval of his first United States citizen wife's visa petition to accord him
nonquota status, was rescinded in 1965 under section 246 of the Act because
the marriage was not bona fide, having been entered into solely to obtain
nonquota status, he comes within the provisions of section 204(c) of the Act,
as amended by section 4(c) of P.L. 89-236, and is thereby precluded from
establishing eligibility for immediate relative status on the basis of his
present marriage to a United States citizen.
Omens=
Order: Act of 1962—Section 241(a) (9) [fi U.S.C. 1251(a) (9)]—Nonimmigrant, failed to comply with conditions of status.

This case comes forwird on appeal from an order entered by the
special inquiry officer on. January 3, 1966 granting the respondent's
request that he be permitted to depart voluntarily from the United
States, in lieu of deportation, and directing that if he fails to depart
when and as required he be deported to Spain, the country of his
nativity, on the charge set forth in the order to show cause. The
respondent, a 29-year-old married male, native and citizen of Spain,
has resided continuously in the United States Since his admission at
New York, New York on. or about February. 9, 1960 as a nonimmigrant visitor for business for a period of six months. (p. 25). Deportation proceedingS.were instituted against the respondent on September 7, 1965. Several hearings in deportation proceedings were held,

61 6

Interim Decision *1581
York between September 15, 1965 and December
7, 1965. The respondent and counsel admitted the truth of the feetuaraBegations setlorth in .the order to show cause.
The respondent was married to'orie Edith Games, a citizen of the
United States, at New York, New York on February 94, 1960, approximately two weeks after his admission thereto as a nonimmigrant
visitor. A visa petition to accord the respondent nonquota status,
executed and filed on his behalf by Edith Game's, was approved by
the Service on May 20, 1960 and his application for adjustment of
status to that of a permanent resident under section 245 of the Immigration and Nationality Act was granted on June 23, 1960. The
at New York, NeW

-

facts detailing the respondent's becoming the subject of rescission,

proceedings pursuant to section 246 of the Immigration and Nationality Act on the ground that the marriage contracted between him and
the aforementioned Edith Games on February 24, 1960 had been
entered into solely for the purpose of obtaining nonquota status under
the Immigration and Nationality Laws and not as a bona Me re-,
lationship followed by the special inquiry officer's order dated May 3,
1905 directing that the adjustment of the respondent's status to that
of a lawful permanent resident under section 246 of the Immigration
and Nationality Act be rescinded have been fully and, adequately
covered by the special inquiry officer and this Board in prior determinations.
' When this case• fiist came-before this Board on August 20, 1965,
we dismissed the appeal from the order entered by the special inquiry officer on May 30965 directing that pursuant to section 216 of
the ImmigratiOn and Nationality Act the adjustment of states granted to the alien on June 23, 1960 to .that of a permanent resident as
provided under Section 245 of the Immigration and Nationality Act
be rescinded; Thereafter, the respondent liy motion requested rehearing, reargumezit and reconsideration of our decision of August
20, 1965. The Board denied the motion for rehearing, reargument
and.recimsiderati.-n and the reasons therefor are clearly ,set forth in
our decision of November 1, 1965. .A.Jurther recital of the remaining facts in this case is not deemed necessary inasmuch as they have
been fully and adequately covered by the special inquiry officer and
this Board in prior determinations The points raised by counsel on
appeal have been fully and adequately disposed .pf by this Board in
its respective decisions of August 20 and November 1, 1965.
On examination of the record we fold the respondent accepted unauthorized gainful employment with the Richfield Construction
Corporation is a laborer on or about April 25, 1960. The respondent's employer certified in a communication dated April 25, 1960
-

611

Interim Decision #15814
that the respondent had secured a Social Security number and was
employed by them as a. construction laborer at -at, salary of $2.80 per
The employer stated the respondent would work a minimum
.
of 40 hours per week and that his employment was not of a temporary nature. The term "business" as used in section 101(a) (15)
(B) of the Immigration and Nationality. Act means legitimate activities of a commercial or professional character (41.25 (b), 22 CPR).
The term "business" as used in section 101(a) (15) (B) of the Immigration and Nationality Act does not include local employment or
labor for hire. As previously noted, the respondent and counsel admitted the truth of the factual allegations set forth in the order to
show cause. On the basis - of the evidence present in this record.

he is subject to deportation under the provisions of section 241(a) (9)
of the Immigration and Nationality Act, in that, after admission as
a nonimmigrant under section 101(a) (15) of the -Act. he failed to
comply with the conditions of such•status. .
The record shows the respondent was married to one Rosencla
Cheures, a citizen of the United States, on June 12, 1965. The respondent's testimony indicates that his wife is pregnant and expects
to be delivered of their citizen child within the next several months.
It does not appear that the respondent's immigrant status can be
c(tinstecl under section 245 of the Immigration and Nationality Act
inasmuch as section 4(c) of Public Law 89-236;approved $ttth C'ontrrests, October 3, 1965, which amends section 204(c) of the Immigration and ;Nationality Act among other things states that no petition
shall be appfived if the alien .has previously been accorded a nonquota or preference status as the spouse of a citizen of the United.,
States * *, by reason of a marriage determined by the Attorney
General to have been entered into for the purpose of evading the
immigration laws. While we arc aware of the appealing factors present in this case, we mitst, on the basis of the evidence present in this
record, affirm the decision of the special inquiry officer inasmuch as
the respondent has beet accorded the only discretionary relief available to him at the pre ent time. Accordingly, the following order
will be entered.
ORDER: It is ordered that the appeal be dismissed.

612

